                Case 1:20-cv-03592-RA Document 15 Filed 11/16/20 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 ANTONIA PEARSON,                                                   DATE FILED: 11-16-20

                               Plaintiff,
                                                                      20-CV-3592 (RA)
                          v.
                                                                           ORDER
 NEW YORK CITY, et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

          To clarify our prior order, the summons should be served on the defendants at the addresses that

follow:

             1. City of New York New York City Law Department
                100 Church St.
                New York, NY 10007

             2. Principal Emarilix Lopez
                Metropolitan Soundview High School
                1300 Boynton Avenue, 4th Floor
                Bronx, NY 10472

             3. Director Peter Ianniello
                New York City Department of Education HR School Support
                65 Court Street, Room 506
                Brooklyn, NY 11201

SO ORDERED.

Dated:       November 16, 2020
             New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
